Title: From Thomas Jefferson to William Branch Giles, 25 December 1825
From: Jefferson, Thomas
To: Giles, William Branch


Dear Sir
Monticello
Dec. 25 25
Your favor of the 15th was recieved 4. days ago. it found me engaged in what I could not lay aside till this day.Far advanced in my 83d year, worn down with infirmities which have confined me almost entirely to the house for 7. or 8. months past, it afflicts me much to recieve appeals to my memory for transactions so far back as that which is the subject of your letter. my memory is indeed become almost a blank, of which no better proof can probably be given you than by my solemn protestation that I have not the least recollection of your intervention between mr John Q. Adams and myself in what past on the subject of the embargo. not the slightest trace of it remains in my mind. yet I have no doubt of the exactitude of the statement in your letter. and the less as I recollect the interview with mr Adams, to which the previous communications which had past between him and yourself were probably and naturally the preliminary. that interview I remember well; not indeed in the very words which passed between us, but in their substance, which was of a character too awful, too deeply engraved in my mind, and influencing too materially the course I had to pursue ever to be forgotten. Mr Adams called on me pending the embargo, and while endeavors were making to obtain it’s repeal. he made some apologies for the call, on the ground of our not being then in the habit of confidential communications, but that that which he had then to make involved too seriously the interest of our country not to overrule all other considerations with him, and make it his duty to reveal it to myself particularly. I assured him there was no occasion for any apology for his visit, that on the contrary his communications would be thankfully recieved and would add a confirmation the more to my entire confidence in the rectitude and patriotism of his conduct and principles. he spoke then of the dissatisfaction of the Eastern portion of our confederacy with the restraints of the embargo then existing and their restlessness under it. that there was nothing which might not be attempted, to rid themselves of it. that he had information of the most unquestionable certainty that certain citizens of the Eastern states (I think he named Massachusets particularly) were in negociation with Agents of the British government, the object of which was an agreement that the New England states should take no further part in the war then going on; that, without formally declaring their separation from the union of the States, they should withdraw from all aid and obedience to them; that their navigation and commerce should be free from restraint or interruption by the British; that they should be considered, and  treated by them as Neutrals, and as such might conduct themselves towards both parties; and, at the close of the war, be at liberty to rejoin the Confederacy. he assured me that there was eminent danger that the Convention would take place, that the temptations were such as might debauch many from their fidelity to the Union, and that, to enable it’s friends to make head against it, the repeal of the embargo was absolutely necessary.I expressed a just sense of the merit of the information, and of the importance of the disclosure to the safety & even the salvation of our country. and, however reluctant I was to abandon the measure (a measure which, persevered in a little longer, we had subsequent and satisfactory assurance would have effected it’s object completely) from that moment, and influenced by that information, I saw the necessity of abandoning it, and instead of effecting our purpose by this peaceful weapon we must fight it out, or break the Union. I then recommended to my friends to yield to the necessity of a repeal of the embargo, and to endeavor to supply it’s place by the best substitute in which they could procure a general concurrence.I cannot too often repeat that this statement is not pretended to be in the very words which passed; that it only gives faithfully the impression remaining on my mind. the very words of a conversation are too transient and fugitive to be so long retained in remembrance. but the substance was too important to be forgotten, not only from the revolution of measures it obliged me to adopt, but also from the renewals of it in my memory on the frequent occasions I have had of doing justice to mr Adams, by repeating this proof of his fidelity to his country, and of his superiority over all ordinary considerations when the safety of that was brought into question.With this best exertion of a waning memory which I can command, accept assurances of my constant and affectionate friendship and respect.Th: Jefferson